DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 9/14/2020.
The status of claims
Claims 1-14 are pending.
Claims 1-2, 6-9 and 13-14 are rejected. 
Claims 3-5 and 10-12 are objected to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Study on New Radio (NR) access technology (3GPP TR 38.912 version 14.0.0 Release 14: 2017-05), hereinafter referred to as D1, in view of Physical layer procedures for data (3GPP TS 38.214 version 15.3.0 Release 15: 2018-10), hereinafter referred to as D2.

As per claim 1, D1 discloses one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to: (D1: p41 Figure 9.1-1 UE transmitting side, which implies UE performs the instructions with one or more processor.) assign precoders to the respective SRS resources based on respective power consumption levels associated with the precoders; (D1: p36: line6 “Precoder for SRS can be determined by UE based on measurement on DL RS”, D1: p36: line13 “Each configured SRS resource is associated with at least one UL Tx beam/precoder” and “Pathloss measurement for UL power control is to be based on at least one type of DL RS for beam measurement.”, which imply that each SRS is assigned to precoders and precoders are based on power.)  and encode an SRS for transmission on the respective SRS resources based on the assigned precoders. (D1 p36: line13 “Each configured SRS resource is associated with at least one UL Tx beam/precoder” p36 NR UL supports transmissions of SRS precoded with same and different UE” which imply each SRS is encoded based on the respective precoder).
D1 does not explicitly teach receive configuration information for a sounding reference signal (SRS) resource set for non-codebook-based transmission, the SRS resource set including a plurality of SRS resources; However, D2 teaches receive configuration information for a sounding reference signal (SRS) resource set for non-codebook-based transmission, the SRS resource set including a plurality of SRS resources; (D2: p73: line41-47 “Non-Codebook based UL transmission…The UE shall use one or multiple SRS resources for SRS transmission, where the number of SRS resources which can be configured to the UE”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D1 to include non-codebook-based transmission by D2. One of ordinary skill would have been motivated to include non-codebook-based transmission to increase precoding flexibility.
As per claim 2, D1 in view of D2 discloses the one or more NTCRM of claim 1. D1 further discloses wherein the precoders are assigned to the respective SRS resources based further on an SRS identifier (ID) of the SRS resources. (D1: p36: line12-13, “Indication of a SRS resource (SRI) which has been transmitted by UE in previous time instance; Each configured SRS resource is associated with at least one UL Tx beam/precoder.” Note that some type of ID is necessary to identify the SRS resources)

As per claim 6, D1 in view of D2 discloses the one or more NTCRM of claim 1.    D1 further discloses wherein the instructions, when executed, further cause the UE to: encode the uplink transmission for transmission based on the one or more associated precoders. (D1: p36: line 12-13, “Indication of a SRS resource (SRI) which has been transmitted by UE in previous time instance; Each configured SRS resource is associated with at least one UL Tx beam/precoder.”, which implies that UE transmits SRS resources associated with uplink transmission and precoders.)
D1 does not explicitly disclose wherein the instructions, when executed, further cause the UE to: receive a downlink control information (DCI) to schedule an uplink transmission, wherein the DCI indicates one or more of the SRS resources for which the associated precoders are to be used for the uplink transmission;
However, D2 discloses wherein the instructions, when executed, further cause the UE to:  receive a downlink control information (DCI) to schedule an uplink transmission, wherein the DCI indicates one or more of the SRS resources for which the associated precoders are to be used for the uplink transmission; (D2: p73: line 42-43 “For non-codebook based transmission, PUSCH can be scheduled by DCI format 0_0, DCI format 0_1 or semi-statically configured to operate according to Subclause 6.1.2.3. The UE can determine its PUSCH precoder and transmission rank based on the wideband SRI when multiple SRS resources are configured”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D1 to include scheduling uplink transmission with DCI by D2. One of ordinary skill would have been motivated to include scheduling uplink transmission to ensure the quality of transmission.

As per claim 7, D1 in view of D2 discloses the one or more NTCRM of claim 6,
D1 does not explicitly disclose wherein the uplink transmission is a physical uplink shared channel (PUSCH) transmission. 
However, D2 discloses wherein the uplink transmission is a physical uplink shared channel (PUSCH) transmission. (D2: p73: line 40-43 “Non-Codebook based UL transmission: For non-codebook-based transmission, PUSCH can be scheduled by DCI”, which implies that uplink transmission is a PUSCH transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D1 to include PUSCH transmission by D2. One of ordinary skill would have been motivated to include scheduling uplink transmission to ensure the quality of uplink transmission.

Claim 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Study on New Radio(NR) access technology(3GPP TR 38.912 version 14.0.0 Release 14: 2017-05), hereinafter referred to D1, in view of Huang et al. (US2021/0351960 A1).

As per claim 8, D1 discloses one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a next generation NodeB (gNB) to: (D1: p41 Figure 9.1-1 gNB transmitting side, which implies gNB performs the instructions with one or more processor.)  receive an SRS on the respective SRS resources, wherein the SRS is transmitted on the SRS resources using respective precoders that are assigned to the respective SRS resources based on power consumption levels of the precoders; (D1: p36: line 6-7 “Precoder for SRS can be determined by UE based on measurement on DL RS(power parameter); Precoder for SRS can be indicated by gNB” and 39:6-7 “Pathloss measurement for UL power control is to be based on at least one type of DL RS for beam measurement.” which imply that gNB receive and indicate precoder based on power.)  
D1 does not explicitly disclose encode, for transmission to a user equipment (UE), configuration information for a sounding reference signal (SRS) resource set for non-codebook-based transmission, the SRS resource set including a plurality of SRS resources; determine one or more of the respective SRS resources for which the associated precoders are to be used for an uplink transmission of the UE; and encode, for transmission to the UE, a downlink control information (DCI) to schedule the uplink transmission, wherein the DCI includes an indication of the determined SRS resources.
However, Huang discloses encode, for transmission to a user equipment (UE), configuration information for a sounding reference signal (SRS) resource set for non-codebook-based transmission, the SRS resource set including a plurality of SRS resources; (Huang: Par 0391 “The base station can configure at least two SRS resource sets for the terminal, it is proposed how the base station gives the uplink transmission instruction to the terminal” ) determine one or more of the respective SRS resources for which the associated precoders are to be used for an uplink transmission of the UE; (Huang: Figure 2 and Par 0391 “The base station can determine the uplink transmission parameter(s) according to the SRS, determined by the terminal based on the configuration message sent by the base station, that is, determine the uplink transmission parameter(s) according to the SRS determined by the terminal” Par 0014, “uplink transmission parameter corresponds to the SRS resource included in an SRS resource set triggered by the trigger signaling.”)
and encode, for transmission to the UE, a downlink control information (DCI) to schedule the uplink transmission, wherein the DCI includes an indication of the determined SRS resources. (Huang: Figure 2, Par 0437 “The base station determines the uplink transmission parameter(s) according to the SRS”, Par 0440 “After determining the uplink transmission parameter(s), the base station sends the uplink transmission parameter(s) to the terminal. In possible embodiments, the base station may send the uplink transmission parameter(s) to the terminal by sending the DCI” and Par 0014, “uplink transmission parameter corresponds to the SRS resource included in an SRS resource set triggered by the trigger signaling.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D1 to involve gNB to receive, determine and encode by Huang. One of ordinary skill would have been motivated to include gNB to support and schedule uplink transmission more flexibly. (Huang: Par 0083)

As per claim 9, D1 in view of Huang discloses the one or more NTCRM of claim 8, 
D1 further discloses wherein the precoders are assigned to the respective SRS resources based further on an SRS identifier (ID) of the SRS resources. (D1: p36: line12-13, “Indication of a SRS resource (SRI) which has been transmitted by UE in previous time instance; Each configured SRS resource is associated with at least one UL Tx beam/precoder.”)

As per claim 14, D1 in view of Huang discloses the one or more NTCRM of claim 8, 
D1 does not explicitly disclose wherein the instructions, when executed, further cause the gNB to receive the uplink transmission from the UE.
However, Huang discloses wherein the instructions, when executed, further cause the gNB to receive the uplink transmission from the UE. (Huang: Par 0078 and 0081 “An uplink transmission instruction method applied to a terminal-side device(UE) is provided, which includes … sending a first uplink signal to the base station(gNB) according to the uplink transmission parameter.”, which implies gNB receives the uplink transmission for the UE. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D1 to involve gNB to receive uplink transmission by Huang. One of ordinary skill would have been motivated to include gNB to support and schedule uplink transmission more flexibly. (Huang: Par 0083)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Study on New Radio(NR) access technology(3GPP TR 38.912 version 14.0.0 Release 14: 2017-05), hereinafter D1, in view of Physical layer procedures for data (3GPP TS 38.214 version 15.3.0 Release 15: 2018-10), hereinafter D2, and further in view of Huang et al. (US2021/0351960 A1).

As per claim 13, D1 in view of Huang discloses the one or more NTCRM of claim 8. 
D1 and Huang do not explicitly disclose wherein the uplink transmission is a physical uplink shared channel (PUSCH) transmission.
However, D2 discloses wherein the uplink transmission is a physical uplink shared channel (PUSCH) transmission. (D2: p73: line 40-43 “Non-Codebook based UL transmission: For non-codebook-based transmission, PUSCH can be scheduled by DCI”, which implies that uplink transmission is a PUSCH transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D1 and Huang to include PUSCH transmission by D2. One of ordinary skill would have been motivated to include scheduling uplink transmission to ensure the quality of uplink transmission.
Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petersson et al. (WO 2020169181 A1), Kim et al. (WO2021010709 A1) and Takaoka et al. (US 20200128493 A1) teach the method and medium for the uplink transmission associated with SRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ji Young Min Kim whose telephone number is (571) 292-5913. The examiner can normally be reached Monday - Thursday : 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.K./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472